Citation Nr: 0114248	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-00 748	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 RO decision, which denied the 
veteran's claim of service connection for hepatitis.  
Additionally in March 1999, the RO granted the veteran's 
service connection claim for PTSD and assigned a 30 percent 
evaluation for such.  The veteran appeals to the Board for an 
increased rating for PTSD.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  Accordingly, both the issue of 
increased rating for PTSD and the issue of service connection 
for hepatitis remains in appellate status.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran is 
not shown suffering occupational and social impairment 
consistent with more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as a depressed mood 
and sleep impairment, due to the service-connected PTSD.

2.  The evidence of record established that the veteran's 
hepatitis is attributable to his intravenous drug use in 
service.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991), 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).
2.  The veteran's hepatitis was incurred as the result of his 
abuse of drugs and was not incurred in the line of duty.  
38 U.S.C.A. §§ 105, 1110 (West 1991), 38 C.F.R. §§ 3.303, 
3.301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from February 1969 to 
October 1971.  The  DD Form 214 indicates that the veteran's 
military occupational specialty was of an infantryman, and 
that he was Combat Infantry Badge.  The service medical 
records for the referenced period of service listed no 
pertinent abnormalities.

In October 1998, the veteran filed a claim of entitlement to 
service connection for PTSD and hepatitis.

In January 1999, the veteran underwent a VA psychiatric 
compensation examination.  At the time of his examination, 
the veteran complained of insomnia.  He stated that he woke 
up at times, from nightmares.  Socially, the veteran 
indicated that he did not "get along with his wife."  He 
stated that at times, he has "no feelings for anyone." 
Based on these statements, the examiner indicated that the 
veteran referred to intrusive phenomena and avoidant 
behavior.  In regards to his wife, the veteran also indicated 
that he did not like her dog.  He stated that he did not like 
dogs, because he was attacked by one during service, and 
currently, he did not trust them.  Other intrusive phenomena 
related to his daily thinking, wherein he related that he 
thought about his Vietnam experience on a daily basis.  He 
mentioned a number of scenes regarding instances of shelling, 
shooting, and burning.  The memories of such instances, made 
the veteran feel like he "has no place to go."  In terms of 
more acute nightmares, the veteran advised that such 
nightmares "occur once, or twice a month."  One particular 
incident which the veteran relives in the form a monthly 
nightmare involved a sentry and his dog.  According to the 
veteran, he returned to a base one night dressed in VC 
clothes.  As he approached the base, he saw the sentry ready 
to kill him, and he heard the sentry ordering his dog to 
attack the veteran.  Subsequently, the veteran killed both 
the sentry and the dog.  He related that his wife has 
described his mood as angry following a night in which he has 
a nightmare.  As a result, the veteran indicated that he 
avoided his wife because he does not "want to tell her 
anything."  He further indicated he did not like people 
prying in him because he did not communicate.

After discharge from service, the veteran advised that he had 
had a number of jobs, the longest one lasting two years.  
However, for the past 12 years, he has been working repairing 
elevators.  He advised that he had a good boss, and he never 
takes sick leave.

Upon examination, the veteran was described as clean, 
casually dressed, and quiet.  The examiner noted that during 
the examination, the veteran observed his behavior and 
speech, as if to avoid stirring his memories.  The examiner 
also described the veteran's attitude as somewhat avoidant 
based on the reservations in his speech.  He further 
indicated that there was no basic impairment in the veteran's 
thought process or communication.  There was no evidence of 
delusions or hallucinations.  At this time, the veteran 
admitted to suicidal ideation; however, he indicated that 
when he gets depressed or has intrusive thoughts he instead 
thinks of his kids as well as the good things he experienced 
while in service.  The examiner noted that the veteran was 
well oriented as to person, place and time.  There was no 
evidence of memory disturbance.  The veteran did not refer to 
panic attacks however, on approximately two to three 
instances during the examination, the veteran did 
spontaneously refer to his depressed mood and the problems he 
has experienced with his wife.  The impression was that the 
veteran moderate chronic PTSD.  His GAF score was listed at 
55, and he was deemed able to handle his own funds.

By a March 1999 RO decision, service connection for PTSD was 
granted, and a 30 percent rating was assigned for such.  
(Since this March 1999 decision, the veteran's rating has not 
been increased.)  At this time, the RO also denied the 
veteran's claim of service connection for hepatitis.

In April 1999, the veteran submitted both private and VA 
medical treatment records in regards to his claim of service 
connection for hepatitis.

A Hospital Summary, dated in November 1971, shows the veteran 
presented for treatment with complaints of chills and a fever 
of two weeks duration.  At this time, he reported a medical 
history of having had no medical or surgical problems in the 
past.  He also admitted occasional use of heroin in the past.

A Hospital Summary, dated in November 1972, shows the veteran 
was hospitalized with the chief complaint of jaundice of five 
days duration.  At the time of his admission, the veteran 
denied that he had had any transfusions; however, the veteran 
admitted that up until two months prior to admission on this 
occasion, he was using intravenous medications such as, 
heroin and morphine.  It was further noted, that the habit 
had started in Vietnam, where the veteran had apparently used 
the referenced medications more liberally.  In regards to the 
veteran's past medical history, a notation indicates that the 
veteran had had hepatitis and was treated at home two months 
ago.  At about the same time, the veteran was admitted at the 
same facility with a history of jaundice and dark urine of 
three days duration.  On this occasion, he was told he did 
not have hepatitis, and he was treated with antibiotics for 
bronchitis.  On the occasion of the veteran's hospitalization 
in November 1972, he received a diagnosis of viral hepatitis.  
It was noted that the veteran also underwent a liver biopsy, 
in accordance with the protocol study for serum hepatitis, 
and he would continued to be followed by the liver group.

A medical record, dated in January 1975, shows the veteran 
was admitted for an elective liver biopsy.  In reference to 
the veteran's pertinent history, it was noted that he had had 
hepatitis A in November 1972.  Consequently, he had been 
followed by the liver group for the past two years.  It was 
noted that he had persistent abnormal enzymes since then.  
Post operative diagnosis was noted as "? chronic 
hepatitis."

In a written letter, dated in early July 1998, M.K.D., M.D., 
corresponded with another physician in regards to the 
veteran.  Dr. M.K.D. indicated he had evaluated the veteran 
for his hepatitis C state.  It was noted that the veteran was 
identified as being hepatitis C antibody positive on an 
insurance exam several months ago and has since that time, 
been identified as having hepatitis C confirmed by a C RIBA 
test.  Within his letter, Dr. M.K.D. also related to the 
other physician that the veteran had "an interesting history 
in that, during the Vietnam War there was some intravenous 
drug sharing as you mentioned."  It was acknowledged that 
the veteran was diagnosed as having hepatitis B during that 
period and was actually hospitalized for hepatitis and 
followed up monthly for five years thereafter.  However, Dr. 
M.K.D expressed that he "had never run into that protocol 
from the military in terms of hep B before," and it made him 
"think that something else was perhaps going on there."  
According to Dr. M.K.D the markers for hep B surface antibody 
should have still been positive, and if they were not, then 
the veteran did not have hepatitis B.  Dr. M.K.D. indicated 
he would be attempting to "sort this out."  In regards to 
the veteran's condition at this time, the physician noted 
that he was exhibiting no liver-related symptoms.  The 
veteran's energy levels were also described as good, and he 
suffered from no significant pruritus.  Lastly, Dr. M.K.D. 
advised that the veteran should undergo another liver biopsy.  

A Surgical Pathology Report, dated in mid-July 1998, 
indicates the veteran did in fact undergo a liver biopsy, and 
the final diagnosis was that he had chronic hepatitis C with 
mild activity (Grade II) and mild fibrosis (Stage II); 
moderate steatosis.

Thereafter, in a written letter, dated in late July 1998, Dr. 
M.K.D. advised the veteran was back in the office for a 
follow-up from his liver biopsy for chronic hepatitis C.  The 
biopsy showed basically mild chronic hepatitis with minimal-
to-mild activity and early fibrosis without any evidence of 
cirrhosis.  The remainder of the physician's letter indicates 
the veteran received a consultation regarding possible 
treatment of his condition.  According to Dr. M.K.D., the 
veteran should have undergone therapy, and there should have 
been a dramatic change in either the viral titers or liver 
enzymes.

In additional letter, dated in December 1998, Dr. M.K.D. 
discussed the follow-up treatment of the veteran's hepatitis 
C with Intron A and ribavirin.  

In a final letter dated in January 1998, Dr. M.K.D. advised 
that in his professional opinion, the veteran's recently 
diagnosed hepatitis C was probably contracted during the same 
military service time as his hepatitis B.  According to Dr. 
M.K.D., at that juncture, we [the medical profession] were 
only able to identify hepatitis B by blood testing.  
Moreover, he indicated that usually these infections were 
contracted twenty or more years prior to them becoming 
clinically evident.  The doctor further indicated that there 
was substantial medical evidence that modes of transmission 
of these two viruses could be similar, if along the 
intravenous route.  According to the doctor, in regards to 
the veteran, this could very well be the case.

By a July 1999 RO decision, the veteran's claim of service 
connection for hepatitis remained denied.

In December 1999, the RO received the veteran's Notice of 
Disagreement, wherein he also requested an increased rating 
for his service connected PTSD.

In January 2000, the RO received the veteran's VA Form 9.  At 
this time, the veteran indicated he never abused intravenous 
drugs.  He related an incident in Vietnam, wherein he was on 
a search and destroy mission.  According to the veteran, he 
and others encountered about 20 Viet Cong.  A firefight 
resulted and the veteran had to dive to the ground.  As a 
result, he "took" a punji stake to the left thigh.  He 
indicated the wound was dressed in the field.  He was not 
"surprised" that the incident was never reported because he 
never sought treatment.  He also indicated that an RPG rocket 
landed pretty close and as a result, he was hit.  He 
indicated he received a concussion and was dazed for a few 
minutes.  When he returned to Base he had a terrible 
headache.  Subsequently, he went to the aid station to see 
the medic in order to get something to help him sleep.  
Thereafter, the veteran watched the medic mix up something in 
a syringe.  The veteran advised that the medic then first 
injected himself, and then the veteran.  He further advised 
that he never injected himself, but upon returning from 
future missions, he went to see the medic, "Doc Reeves."  
It is the veteran's contention that he had no idea at the 
time, that the injection was heroin.  Moreover, the veteran 
believed that if the punji stake wound did not give him 
hepatitis C, then the medic "had something to do with it."  

At an October 2000, hearing the veteran provided testimony 
regarding his PTSD symptoms and his hepatitis condition.  The 
veteran advised that for the past year, he has received 
monthly treatment for his PTSD symptoms at a VA medical 
center.  He indicated that he is currently employed repairing 
elevators and escalators, which involves a great deal of 
isolated work.  When he is at times, required to work with 
others, the veteran believes that his PTSD then has an impact 
on his productivity.  The veteran further indicated that he 
has not missed work as the result of his PTSD.  He noted that 
he could not afford to miss work because he would not get 
paid.  Socially, the veteran advised that he does not have 
any friends, and he does not get close to people.  He 
indicated that he is concerned that when confronted, he might 
not be able to control himself.  He expressed concern that he 
might end up hurting someone real bad or killing them.  The 
veteran testified that he also had these concerns regarding 
the workplace.  He related that he got into it with one of 
the supervisors; however, his other supervisor was able to 
calm him down.

The veteran also testified that he experiences similar 
problems in his relationship with his wife.  According to the 
veteran, he has had arguments with his wife.  On these 
occasions, he goes and sits in the woods for a period of time 
because he feels that he might loose control and really hurt 
his wife.  He advised that when his kids were growing up, he 
did yell and scream at them.  Currently, the veteran sleeps 
apart from his wife due to his nightmares and sleep 
disturbance.  Despite his sleeping difficulties, the veteran 
advised that he does not take sleeping pills, and he has not 
had a drink in two years.  

In regards to his hepatitis condition, the veteran again 
advised that he believed he contracted hepatitis as the 
result of a medic first injecting himself and then 
subsequently injecting the veteran with heroin.  Moreover, 
the veteran indicated that he had located another veteran 
through the internet who could corroborate his story.  
Lastly, the veteran drew the hearing officer's attention to 
various pieces of evidence, which he believed were pertinent 
to his claim of service connection for hepatitis.

In addition, while at his hearing, the veteran submitted some 
personally written notes.  According to the veteran, he wrote 
the referenced notes as the result of his therapist's 
suggestion.  The veteran testified regarding a great deal of 
the content of the notes; however the notes also indicate 
that the hates Asians, and he can not forgive them.  He also 
indicated that "as long and hard as he fights to stay alive, 
he would welcome death because he needs the rest."

In October 2000, the RO received several written statements 
from various individuals who desired to submit testimony on 
behalf of the veteran.  The veteran's wife indicated she and 
the veteran have been married for twenty-five years; however, 
his sleeping difficulties and mood changes have affected the 
lives of both her and the children.  The veteran's parents 
also advised that they observed a marked change in their son 
after his discharge from service.  They observed that he had 
become a solitary person keeping to himself a lot.  They also 
indicated that he became lackluster, started to drink, and 
could not hold job.  Lastly, the veteran's parents advised 
that as the result of the veteran's hospital admission and 
treatment for hepatitis, the rest of the family was enrolled 
in a program to give blood samples every few months for a 
period of five years for a study.  In a written statement, 
J.E.D. corroborated the referenced enrollment involving 
giving blood samples.  He further advised he had taken the 
veteran to the hospital, wherein the veteran was admitted and 
treated for hepatitis.  According to J.E.D., "it was felt at 
this time that all necessary paper work was filled out to the 
satisfaction of the Hospital Administration for the 
determination of a service-connected problem."  Moreover, 
J.E.D. advised that the veteran started receiving his 10% 
disability compensation shortly after he filed the claim for 
Hepatitis.  Lastly, a fellow veteran advised that he and the 
veteran had gone on many missions together while in service.  
According to the fellow veteran, the veteran took a punji 
stake in the left leg during the course of firefight.  He 
related that he went with the veteran to the aid station, 
where their medic, Doc. Reeves, looked at the veteran's leg.  
Doc. Reeves then took a vial from his drawer, mixed the 
contents, and injected himself with half and then injected 
the veteran with the rest.  Doc. Reeves told the veteran that 
the contents was heroin and that it was better than anything 
he had for pain.  The fellow veteran indicated that he was 
acquainted with the veteran two or three months before this 
mission and he never knew the veteran to do drugs.  When he 
encountered the veteran several years later, he was still 
against drugs. In the fellow veteran's opinion, the veteran 
should have put in for the Purple Heart for the Punji stake 
incident.

Progress Notes dated September 1998 through November 2000 
were also subsequently received by the RO in October 2000.  
The referenced notes indicated the veteran was seen primarily 
for treatment of his PTSD symptoms however, there were 
occasions where the veteran was seen in reference to his 
hepatitis.  A January 1999 notation, indicates that while 
being evaluated for PTSD, the veteran advised that he had 
used drugs in Vietnam and for a short while after he 
returned.

In December 2000, the veteran underwent a VA psychiatric 
examination for purposes of evaluating the severity of his 
service-connected PTSD.  His present complaints included 
intrusions, restless sleep and nightmares.  He stated that he 
has a sleep problem on an average of three times per week 
however, he reported no excess fatigue or tiredness because 
of short nights.  With regard to intrusions, the veteran 
indicated that he is troubled by his killing of approximately 
nine children while in Vietnam.  He stated that he was the 
one who detonated the mine, which killed family members and 
children.  He also related an incident, which involved 
killing an American sentry when he was coming back dressed in 
Vietnamese clothes in the dark.  This incident also involved 
killing a dog with a bayonet.  Lastly, in regards to the 
veteran's service, the examiner noted that a review of his 
records indicated the veteran had used drugs while in service 
and also following his discharge.  However, when asked about 
the referenced use during the examination, the veteran denied 
using any.  According to the veteran, he stopped using 
heroin, cocaine, and alcohol approximately 25 years ago.  

Socially, the veteran advised that he has been married to the 
same woman for the past 25 years.  By his account, he has a 
good relationship with his children.  On the other hand, the 
veteran also complained of spells of anger; however, he 
denied that he has had any problems with the law due to his 
anger.  

Upon examination, the veteran was described as properly 
groomed and dressed.  There were no signs of apathy, 
gesturing, twitching or other abnormalities.  His speech was 
found to be free of any emotional overlay, such as pressure 
or slurring.  He was found to be alert and able to carry out 
orders.  His affective or emotional state showed no signs of 
despair, depression, irritability, panic or guilt.  There 
were no signs of agitation of flatness in his affect.  It was 
noted that the content of the veteran's thoughts reflected 
his occasional problem with temper as evidenced by his 
restless nights and his intrusions and nightmares; however 
the veteran had no thought disturbances in ideation or 
perception.  There were no signs of depersonalization or 
derealization.  His cognitive functioning appeared to be 
intact, and his judgment was deemed good.  Lastly, the 
veteran was assigned a GAF score of 60.


II.  Legal Analysis

A.  Initial rating for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In the present case, the veteran initiated his claim in 
October 1998, after the rating schedule for determining the 
disability evaluations for mental disorders were changed, 
effective November 7, 1996.  In addition, as the veteran has 
appealed from an initial award, consideration will given to 
whether an initial rating greater than 30 percent for his 
service connected PTSD was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Currently, the veteran's post traumatic stress disorder is 
rated as 30 percent disabling under Diagnostic Code 9411. 
Under the applicable rating criteria, a 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events). 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The evidence in this case, when considered in light of the 
applicable criteria does not support an increased rating to 
50 percent.  For instance, based on the veteran's own 
testimony, there has been no considerable impairment in his 
occupational functioning.  He has advised that for the past 
12 years, he has been working repairing elevators and 
escalators.  According to his testimony in October 2000, the 
veteran has experienced some difficulty when he is required 
to work with others; however, for the most part, a great deal 
of his job involves isolated work.  In addition, the veteran 
indicated that he has not missed work as the result of his 
PTSD.  Lastly, the medical findings from the veteran's VA 
psychiatric examinations in January 1999 and December 2000 
indicated the absence of any symptomatology, which would 
likely affect his occupational reliability and productivity.  
In January 1999, the examiner noted that the veteran was 
well-oriented as to person, place and time.  There was no 
evidence of memory disturbance.  In December 2000, it was 
noted that the veteran's cognitive functioning appeared be 
intact, and his judgment was deemed good.  More importantly, 
his affective or emotional state showed no signs of despair, 
depression, irritability, panic or guilt.  There were no 
signs of agitation of flatness in his affect.

In regards to the veteran's social relationships, the 
evidence again indicates that there has been no considerable 
impairment.  Although the evidence reflects that the veteran 
has had arguments with his wife and their relationship has 
been strained by the veteran's mood changes, the veteran and 
his wife have nevertheless been married for 25 years.  During 
his December 2000 examination, he also indicated that he has 
a good relationship with his children.  Given the veteran's 
ability to function both at work and socially, an increased 
rating to 50 percent is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the record does not reflect that the 
veteran's PTSD has recently required him to undergo 
hospitalization or has interfered with his employment.  In 
fact, the veteran has admitted that he has not missed any 
work due to his PTSD.  While the PTSD may well cause him some 
impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
PTSD.  In any event, the Board, in the first instance, may 
not assign an extraschedular rating.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).  Accordingly, an initial rating in 
excess of 30 percent for PTSD is not warranted.


B.  Service Connection for Hepatitis

Under the laws administered by the VA, direct service 
connection may only be granted when a disability or cause of 
death was incurred or aggravated in the line of duty and was 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 
(West 1991); 38 C.F.R. § 3.301(a) (2000).  In this case, the 
veteran filed his claim of entitlement to service connection 
for hepatitis in October 1998.

Willful misconduct means an act involving conscious 
wrongdoing or a known prohibited action.  Such an act 
involves deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of, its probable 
consequences.  38 C.F.R. § 3.1(n)(1)(2000).  Drug abuse means 
the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), or the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use.  38 C.F.R. § 3.301(c)(3)(d) 
(2000).  Where drugs are used to enjoy or experience their 
effects and the effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(3) (2000).  Further, willful misconduct 
must be shown by a preponderance of the evidence.  See Myore 
v. Brown, 9 Vet. App. 498, 505 (1996).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
"Satisfactory evidence" is credible evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The provisions of 1154(b) do not establish a presumption of 
service connection, but rather they ease the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Collette v. Brown, 82 F.3d at 392; see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

Here, the information of record, including the DD Form 214, 
establishes that the veteran was engaged in combat during his 
period of active duty service, in that he was awarded the 
Combat Infantry Badge which is a recognized military 
decoration of combat status.  See Cohen v. Brown, 10 Vet. 
App. at 146.  Thus, the provisions of § 1154(b) are for 
consideration in this case.

A review of his service medical records reveal no evidence 
showing that the veteran incurred any particular type of 
hepatitis during service.  A review of the veteran's post-
service medical records, however, indicates that he was first 
diagnosed with viral hepatitis in November 1972.  He was 
thereafter followed by a liver group in regards to his 
hepatitis.  A surgical pathology report, dated in mid-July 
1998, indicates the veteran underwent a liver biopsy, and his 
final diagnosis was that he had chronic hepatitis C.  These 
medical data indicate that Dr. M.K.D. evaluated the veteran 
for hepatitis C.  In a January 1998 letter, Dr. M.K.D. 
advised that, in his professional opinion, the veteran's 
recently diagnosed hepatitis C was probably contracted during 
the same military service time as his hepatitis B.  According 
to Dr. M.K.D., at that juncture, we [the medical profession] 
were only able to identify hepatitis B by blood testing.  
Moreover, he indicated that usually these infections were 
contracted twenty or more years prior to them becoming 
clinically evident.  Thus, based on the medical opinion of 
Dr. M.K.D., there appears to be a causal connection between 
the veteran's hepatitis C and his previous period of active 
service in the military.

Nevertheless, to the extent that the veteran's claim involved 
an incidence of hepatitis in service, the preponderance of 
the evidence supports the conclusion that the incidence was 
the result of his abuse of drugs.  To support of this 
conclusion, the record discloses that in November 1971, 
shortly after the veteran's discharge from service, a VA 
Hospital Summary revealed that the veteran admitted 
"occasional use of heroin in the past."  A VA Hospital 
Summary, dated in November 1972, indicated that the veteran 
was diagnosed with hepatitis.  The summary also reflects that 
the veteran admitted using intravenous medication such as 
heroin and morphine up until two months prior to admission.  
According to that same report, the veteran's habit had 
started in Vietnam, where he apparently had used those 
medications more liberally.  Further, in a written letter of 
early July 1998, Dr. M.K.D. corresponded with another 
physician in regards to the veteran.  Within that letter, Dr. 
M.K.D. related to the other physician that the veteran had 
"an interesting history in that, during the Vietnam War 
there was some intravenous drug sharing as you mentioned."  
Lastly, during his December 2000 VA psychiatric examination, 
the veteran was questioned in reference to his drug use 
during service.  While the veteran denied using any drugs, he 
nevertheless advised that he stopped using heroin, cocaine, 
and alcohol approximately 25 years ago.  Based on the bulk of 
the medical evidence in this case, the Board finds that the 
veteran did in fact use intravenous drugs while in service, 
and for a short period thereafter.  Moreover, within the 
context of medical data presented, the veteran's subsequent 
contraction of hepatitis was caused by the veteran using 
intravenous drugs, i.e., heroin, morphine, and cocaine, in-
service and shortly thereafter.  Therefore, it may be 
reasonably concluded this disability resulted from the 
veteran's abuse of drugs.  The law clearly states that 
service connection may not be established on a direct basis 
for a disease or injury that results from a veteran's own 
willful misconduct, or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a); see also 
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  As 
such, service connection for hepatis is denied.

In reaching this decision, the Board has considered and 
evaluated the contentions and the oral testimony provided by 
the veteran in October 2000, as well as additional lay 
evidence submitted by others on his behalf.  The Board 
observes that the veteran has testified to the effect that 
his hepatitis was caused as the result of treatment he 
received for an injury he sustained while in service.  In 
January 2000, the RO received the veteran's VA Form 9.  At 
this time, the veteran indicated he never abused intravenous 
drugs.  During his hearing, the veteran stated that while in 
Vietnam, he stepped on a punji stick.  As a result of this 
injury, he sought treatment from a medic.  According to the 
veteran, he contracted hepatitis as the result of the medic 
first injecting himself, and then subsequently injecting the 
veteran with heroin.  A subsequent written statement, dated 
in October 2000, indicates a service comrade has corroborated 
the veteran's alleged in-service punji stake incident.  While 
this service comrade also indicated he has never known the 
veteran to do drugs, the weight of the medical evidence in 
this case is contrary to both the veteran and his service 
comrade's statements.  First, the veteran's service medical 
records are entirely silent for treatment regarding any 
injury sustained from a punji stick.  In addition, the 
veteran' post-service medical records reflect that since he 
was discharged from service in 1971, the veteran has never 
reported a medical history of having been injured by a punji 
stick prior to receiving any type of treatment, particularly 
in regards to his hepatitis condition.  He has however, 
reported a medical history of having taken intravenous drugs, 
despite the contentions of his service comrade.  In fact, it 
is difficult to ascertain how the Hospital Summary reports, 
dated in November 1971 and 1972, as well Dr. M.K.D.'s 
correspondence dated in July 1998, came to contain the 
specific medical history that they do (i.e. that the veteran 
used intravenous drugs such as heroin and morphine), if such 
were not detailed by the veteran.  Thus, given the 
inconsistencies between the veteran's belated lay evidence 
and the other evidence record, the Board finds that the 
veteran's lay evidence lacks credibility, and that it is of 
little probative value as to the issue of entitlement to 
service connection for hepatitis.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to independently assess the credibility and weight 
of the evidence before it); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) (same).  Cf. also Federal Rules of Evidence 803(4) 
(Statements made to a physician for purposes of diagnosis and 
treatment are trustworthy because of the patient's strong 
motivation to be truthful).  Hence, the veteran's belated lay 
evidence does not constitute "satisfactory evidence" of 
service incurrence or aggravation under section 1154(b).  See 
Collette, supra.  Accordingly, the appeal is denied

C.  Conclusion

The evidence in the veteran's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against both of his claims.  Thus, the reasonable doubt 
doctrine does not apply, and an increased rating for PTSD and 
entitlement to service connection for hepatitis must be 
denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the veteran and his representative were given 
notice of the information, lay evidence, and medical 
evidence, as well as the legal criteria, in the rating 
decision, statement of the case, and supplemental statements 
of the case, and VA letters issued during the pendency of the 
appeal.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The veteran has also undergone two VA 
psychiatric examinations, and copies of the reports have been 
associated with the file.  The RO has requested and obtained 
both VA and private medical records and reports.  
Additionally, the veteran was scheduled for a personal 
hearing at the local RO.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran in this case.  Therefore, further development and 
further expending of VA's resources is not warranted.  See 
VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. § 5103A, 5107).


ORDER

1.  Entitlement to an initial rating in excess of 30 percent 
for PTSD is denied.

2.  Entitlement to service connection for hepatitis is 
denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

